                    Case 15-10458-CSS                   Doc 1992         Filed 12/19/18            Page 1 of 4



                                    UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE


In re:                                                                     Chapter 7

CAL DIVE INTERNATIONAL, INC., et al.,1                                     Case No. 15-10458 (CSS)
                                                                           (Jointly Administered)
                                           Debtors.


DAVID W. CARICKHOFF, solely as Chapter
7 Trustee of the Estates of Cal Dive
International, Inc., et al.,

                                           Plaintiff,                 Adv. Proc. No.: See Defendants on Exhibit A

v.

See List of Defendants Attached as Exhibit
“A”


                        NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                          HEARING ON DECEMBER 21, 2018 AT 11:00 A.M.

MATTERS PREVIOUSLY APPROVED BY THE COURT

            1.        Chapter 7 Trustees Motion for an Order Approving Settlement Agreement with
                      Rolls-Royce Marine North America Pursuant to Fed. R. Bankr. P. 9019 (Filed
                      October 26, 2018)[Docket No. 1970]

                      Response Deadline:             November 16, 2018

                      Response Received: None.

                      Related Documents:

                      a.         Certificate of No Objection (Filed November 19, 2018) [Dkt. No. 1982]

                      b.         Order granting Motion (entered November 26, 2018) [Dkt. No. 1985]

                      Status: An Order approving this Motion has been entered. Accordingly, no
                      hearing is necessary.

1
     The Debtors in these cases, along with the last four digits of each Debtor’s federal tax identification number, are Cal Dive
    International, Inc. (0501); Cal Dive Offshore Contractors, Inc. (4878); Affiliated Marine Contractors, Inc. (8678); Fleet Pipeline
    Services, Inc. (2104); Gulf Offshore Construction, Inc. (2106); and CDI Renewables, LLC (4985).
         Case 15-10458-CSS       Doc 1992     Filed 12/19/18    Page 2 of 4



    2.    Second Interim (Contingent Fee Matters) Application for Compensation and
          Reimbursement of Expenses of Gellert Scali Busenkell & Brown, LLC as Special
          Litigation Conflicts Counsel to the Chapter 7 Trustee, for the Period from March
          17, 2018 Through October 26, 2018 (filed October 26, 2018) [Dkt. No. 1976]

          Response Deadline:   November 16, 2018

          Response Received: None.

          Related Documents:

          a.     Certificate of No Objection (Filed November 19, 2018) [Dkt. No. 1983]

          b.     Order approving Application (entered November 26, 2018) [Dkt. No.
                 1984]

          Status: An Order approving this Application has been entered. Accordingly, no
          hearing is necessary.

    3.    Sixth Interim (Contingent Fee Matters) Application for Compensation and
          Reimbursement of Expenses of Shook, Hardy & Bacon L.L.P., as Special Counsel
          to the Chapter 7 Trustee for the Period from September 29, 2018 Through
          November 23, 2018 (Filed November 30, 2018) [Dkt. No. 1987]

          Response Deadline:   December 14, 2018

          Response Received: None.

          Related Documents:

          a.     Certificate of No Objection (Filed December 17, 2018) [Dkt. No. 1989]

          b.     Order Approving Application (entered December 18, 2018) [Dkt. No.
                 1990]

          Status: An Order approving this Application has been entered. Accordingly, no
          hearing is necessary.

MATTER WITH CNO

    4.    Chapter 7 Trustee’s Seventh Omnibus Motion for an Order Approving
          Settlements of Avoidance Actions Pursuant to Fed. R. Bankr. P. 9019 (Filed
          November 30, 2018) [Dkt. No. 1986]

          Response Deadline:   December 14, 2018

          Response Received: None.

          Related Documents:
              Case 15-10458-CSS        Doc 1992      Filed 12/19/18    Page 3 of 4



               a.     Certificate of No Objection (Filed December 17, 2018) [Dkt. No. 1991]

               Status: A Certificate of No Objection has been filed.

Dated: December 19, 2018                              ARCHER & GREINER, P.C.

                                                       /s/ S. Alexander Faris
                                                      S. Alexander Faris (No. 6278)
                                                      300 Delaware Ave., Suite 1100
                                                      Wilmington, DE 19801
                                                      Phone: (302) 777-4350
                                                      Fax: (302) 777-4352
                                                      E-mail: afaris@archerlaw.com

                                                      Counsel to the Ch. 7 Trustee
215678685v1
      Case 15-10458-CSS   Doc 1992   Filed 12/19/18   Page 4 of 4



                            EXHIBIT A

OFFSHORE OIL SERVICES INC               Adversary Pro. No. 17-50148 (CSS)

PARTEK LABORATORIES                     Adversary Pro. No. 17-50153 (CSS)

PRICE SUPPLY INC                        Adversary Pro. No. 17-50159 (CSS)

BOLLINGER SHIPYARDS LOCKPORT LLC        Adversary Pro. No. 17-50080 (CSS)

C-MAR AMERICA, INC.                     Adversary Pro. No. 17-50087 (CSS)
